                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JAMES MICHAEL WRIGHT,

                      Plaintiff,

                      v.                          CAUSE NO.: 3:18-CV-614-PPS-MGG

 DUSTIN YOUNG AND UHLES,

                      Defendants.

                                   OPINION AND ORDER

       James Michael Wright, a prisoner without a lawyer, filed a lawsuit against two

Elkhart police officers alleging they violated his Fourth Amendment rights. A filing by

an unrepresented party “is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief.

       Wright alleges on May 24, 2018, he was arrested and his wife’s car was searched.

He is suing because he believes the arrest and search violated his Fourth Amendment

rights. Wright has attached a copy of the police report, but he disputes many of the facts

presented in that report. Though I will note many of these disputes, for the purpose of

this screening, I am relying only on his version of the disputed events.
      The report says Wright was driving the car when it was pulled over. Wright

makes no mention of driving and says the car was lawfully parked. The report says “a

bolt was missing from the plate. The plate was improperly displayed not in a horizontal

position and appeared not securely fastened as though it was going to fall off.” ECF 1-1

at 1. Wright notes he was not formally charged with the improper display of the plate

but does not dispute it was improperly displayed. The report says Wright exited the

vehicle and put his hands in his pocket and waistband. The report says the officer drew

his gun and ordered Wright back into his car until another officer arrived on the scene.

The report says Wright “continued to reach around the floorboard of the vehicle.” Id.

Wright acknowledges he was ordered back into the car, but he disputes the report’s

description of his physical movements. The report says when another officer arrived,

Cpl. Young ordered Wright to exit the vehicle so he could conduct “a pat down for

officer safety [before putting] him into handcuffs and place[ing] him into the rear of my

patrol vehicle.” Id. Wright acknowledges he was handcuffed and put in the police car.

The report says the Cpl. Young knew from previous calls that Wright was a felon

“known for violent crimes who also is known to carry handguns.” Id. Wright says Cpl.

Young knew him because Cpl. Young previously had sex with his wife. Wright says he

has only one violent crime on his record, but no gun related offenses. He also says Cpl.

Young has never responded to any calls involving him.

      So at this point, here are the central facts based on the complaint filed by Wright:

Cpl. Young saw Wright in the driver’s seat of a car with an improperly displayed

license plate; so he ordered Wright out of the car, frisked him, handcuffed him, and put


                                            2
him into the back seat of a police car. So “[t]he question is whether the Fourth

Amendment forbids a warrantless arrest for a minor criminal offense . . ..” Atwater v.

City of Lago Vista, 532 U.S. 318, 323 (2001). In Atwater, the United States Supreme Court

answered the question saying, “it does not.” Id. The plaintiff in that case was arrested

for a “seatbelt violation punishable only by a fine . . . not less than $25 or more than

$50.” Id. Here, Indiana Code 9-18.1-4-4(b)(1) requires a license plate to be “securely

fastened, in a horizontal and upright position . . ..” Pursuant to Indiana Code 34-28-5-

4(f)(3), the fine for this offense ranges from $35.50 to $500 depending on various

circumstances. The facts alleged by Wright are not meaningfully different than those in

Atwater and the answer must therefore be the same. Cpl. Young did not violate the

Fourth Amendment when he seized Wright on May 24, 2018.

       After Wright was seized, Cpl. Young returned to the car and “observed in plain

view on the passenger’s seat of the vehicle a small clear plastic jewelry baggie [with] a

clear crystal like substance . . . suspected [to be] crystal methamphetamine . . ..” ECF 1-1

at 1. A warrantless seizure is justified under the plain view doctrine when: (1) a law

enforcement officer is lawfully present; (2) and item is in the plain view of the officer;

and (3) the incriminating nature of the item is immediately apparent. United States v.

Berkowitz, 927 F.2d 1376, 1388 (7th Cir. 1991). Thus is the case here. Cpl. Young was

lawfully looking into the car. The baggie was in plain view. Cpl. Young recognized the

substance was an illegal drug. Wright acknowledges throwing the baggie onto the

passenger seat and admits it was his. So seizing the baggie did not violate the Fourth

Amendment and a field test result later showed the substance was methamphetamines.


                                              3
       The discovery of crystal meth also constituted another basis for arresting Wright

and continuing the search of the vehicle. “[A]n automobile search incident to a recent

occupant’s arrest is constitutional (1) if the arrestee is within reaching distance of the

vehicle during the search, or (2) if the police have reason to believe that the vehicle

contains evidence relevant to the crime of arrest.” Davis v. United States, 564 U.S. 229,

234 (2011) (quotation marks and citation omitted). Here, though Wright was not within

reaching distance of the vehicle, it was reasonable for Cpl. Young to believe the vehicle

contained other evidence relevant to the drug offense. So searching the vehicle did not

violate the Fourth Amendment.

       Wright alleges after he was given his Miranda rights, Cpl. Young coerced him

into talking by asking him questions. Certain types of police conduct may violate the

Fourth Amendment and result in the exclusion of evidence against a suspect. See

Arizona v. Fulminante, 499 U.S. 279, 287 (1991) (credible threat of physical violence is

sufficient to render a suspect’s confession the product of coercion). However, Wright

does not allege he asserted his right to remain silent nor that any physical force or

threats were made against him. See Berghuis v. Thompkins, 560 U.S. 370, 388 (2010).

Therefore when the police continued to ask him questions, it was not a violation of his

Fourth Amendment rights.

       Wright alleges a warrant was eventually obtained to fully search his vehicle and

to open a safe secured under the driver’s seat. He speculates the warrant may not have

been lawfully obtained, but he has provided no facts from which it can be plausibly

inferred that it was not. A complaint must contain sufficient factual matter to “state a


                                              4
claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Because these allegations do not, he has not stated a Fourth Amendment claim based on

the acquisition of the search warrant.

       Finally, Wright makes several allegations about things that were said to his wife.

It is beyond the scope of this lawsuit to determine whether his wife might have a claim

if she were to file a lawsuit. It is sufficient merely to note she is not a party to this

lawsuit.

       This complaint does not state a claim. Though it seems unlikely Wright has

additional facts with which he can state a claim against either of these two defendants

based on his arrest and the search of the vehicle, if he does he may file an amended

complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013).

       For these reasons, the court:

       (1) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

(INND Rev. 8/16) form and send it to James Michael Wright;

       (2) GRANTS James Michael Wright until December 20, 2018, to file an amended

complaint on that form; and

       (3) CAUTIONS James Michael Wright if he does not respond by the deadline,

this case will be DISMISSED without further notice because the current complaint does

not state a claim.

       SO ORDERED on November 26, 2018.

                                                    /s/ Philip P. Simon
                                                    PHILIP P. SIMON, JUDGE
                                                    UNITED STATES DISTRICT COURT


                                               5
